DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 02/22/2021 has been entered. Claims 1-47, 49-62, 64, 66, and 69 are cancelled. Claims 48, 63, 65, 67, 68, and 70 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/US2018/033466 filed on 05/18/2018, which claims benefit of US Provisional Application No. 62/508,702 filed on 05/19/2017.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 12/14/2020 and 02/11/2021 have been considered.

Withdrawn Claim Objections/Rejections
The objection of claim 48 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 11/23/2020, is withdrawn in view of amended claim 48.
The rejection of claims 48, 63, 65, 67, 68, and 70 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 3-6 of the Non-Final Rejection mailed on 11/23/2020, is withdrawn in view of amended claim 48. Claims 63, 65, 67, 68, and 70 depend from claim 48.
The rejection of claims 48, 63, and 65 under 35 U.S.C. 103 as being unpatentable over Brem et al. in view of Barden et al., as set forth on pages 7-10 of the Non-Final Rejection mailed on 11/23/2020, is withdrawn in view of amended claim 48. Claims 63 and 65 depend from claim 48.
withdrawn in view of amended claim 48. Claims 67, 68, and 70 depend from claim 48

New (necessitated by amendment) Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48, 63, 65, 67, 68, and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer stem cells dependent on mitochondrial biogenesis in a patient in need thereof, does not reasonably provide enablement for treating cancer stem cells in a patient in need thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 63, 65, 67, 68, and 70 depend from claim 48.
Applicants claim a method of treating cancer stem cells (encompassing any cancer stem cell) in a patient in need thereof recited in claim 48. 
In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method of treating cancer stem cells comprising administering to a patient in need thereof of a pharmaceutically effective amount of an antimitoscin and a pharmaceutically acceptable carrier, the antimitoscin comprising an antibiotic having intrinsic anti-mitochondrial properties and chemically modified with a membrane targeting signal comprising a fatty acid moiety, wherein the antibiotic is selected from the group consisting of tetracycline, doxycycline, tigecycline, minocycline, chlortetracycline, oxytetracycline, demeclocycline, lymecycline, meclocycline, methacycline, rolitetracycline, omadacycline, and sarecycline, wherein the fatty acid moiety is selected from the group consisting of palmitic acid, stearic acid, myristic acid, and oleic acid.
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the treatment of any cancer stem cell in a patient in need thereof using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain antimitoscins or antibiotics can treat De Francesco et al. (Oncotarget, 8(40):67269-67286, 2017) disclosed that doxycycline (one tetracycline member) pharmacologically induced metabolic inflexibility in cancer stem cells (CSCs) by chronically inhibiting mitochondrial biogenesis. This treatment resulted in a purely glycolytic population of surviving cancer cells. Doxycycline-resistant (DoxyR) MCF7 cells are mainly glycolytic. Doxycycline-resistant MCF7 cells show an increase in CSC markers, as measured using mammosphere assays, proliferation and cell migration. MCF7-DoxyR cells show severe reductions in mitochondrial proteins, both those encoded by mitochondrial DNA (mt-DNA) and those encoded by nuclear DNA (page 67270, right col., para. 2; page 67271, right col., para. 2; page 67272, left col., para. 1; page 67273, left col., para. 1). One of skilled artisan would understand that repeated doxycycline or tetracycline treatment reverts cancer stem cells from mitochondrial biogenesis-dependent to glycolysis-dependent cancer stem cells, which become resistant to doxycycline or tetracycline.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for treating any cancer stem cell in a patient in need thereof as recited in the claim. The exemplary embodiments of the Specification merely present: The inventors recently showed that a mitochondrial fluorescent dye (Mito Tracker) could be effectively used for the enrichment and purification of cancer stem-like cells (CSCs) from a heterogeneous population of living cells. The inventors also demonstrated that several classes of non-toxic antibiotics could be used to halt CSC propagation. Because of the conserved evolutionary similarities between aerobic bacteria and mitochondria, certain classes of antibiotics or compounds having antibiotic activity can inhibit mitochondrial protein translation as an off-target side-effect (pages 2/16 to 3/16, [0004]).
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that any cancer stem 
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
 
New (necessitated by amendment) Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(I) Claims 48, 63, 65, 67, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (Oncotarget 6(7):4569-4584, January 22, 2015, hereinafter referred to as Lamb ‘2015, also listed in IDS filed on 11/18/2019) in view of Bapat et al. (US Patent Application Publication No. 2014/0364595, published on December 11, 2014, hereinafter referred to as Bapat ‘595, also listed in IDS filed on 12/31/2019).
With regard to structural limitations “A method comprising administering to a patient having a cancer stem cell dependent on mitochondrial biogenesis a pharmaceutically effective amount of an antimitoscin and a pharmaceutically acceptable carrier, the antimitoscin comprising an antibiotic 
Lamb ‘2015 disclosed that tumor-initiating cells (TICs), a.k.a., cancer stem cells (CSCs), share many common properties, such as anchorage-independent growth, i.e., tumor-sphere formation under low-attachment conditions. This global phenotypic property appears to be functionally dependent on increased mitochondrial biogenesis. Tetracycline-based antibiotics are inhibitors of mitochondrial biogenesis. Doxycycline is a tetracycline-derivative with markedly improved efficacy and stability. Doxycycline (a single concentration of 50 μM) inhibited tumor-sphere formation in 10 cancer cell lines (ER(+) breast [MCF7 and T47D], ER(-) breast [MDA-MB-231], ovarian [SKOV3, ES2, and Tov21G], lung [A549], prostate [PC3], melanoma [A375], and pancreatic [MIA PaCa2]) tested. Currently, tigecycline is the only FDA-approved glycylcycline. Similarly, the glycylcyclines are inhibitors of mitochondrial biogenesis. Quantitatively similar results were obtained with tigecycline (50 μM), as compared with doxycycline, showing that it also has the capacity to inhibit tumor-sphere formation, across all 10 cell lines tested (page 4574, left col., para. 1 and 3; right col., para. 2; pages 4574-4577, Figs. 5-8). A clinical trial with doxycycline in patients with advanced breast cancer and bone metastasis is ongoing. Secondly, a trial of doxycycline in relapsed patients with non-Hodgkin’s lymphoma has also been initiated. CSCs derived from the A375 human melanoma cell line are highly-sensitive to the antibiotics (doxycycline and tigecycline) that we tested (page 4582, left col., para. 2; right col., para. 1).
Lamb ‘2015 did not explicitly disclose the limitation “an antibiotic chemically modified with a fatty acid moiety, wherein the fatty acid moiety is selected from the group consisting of palmitic acid, stearic acid, myristic acid, and oleic acid”, required by claims 48, 63, 65, 67, and 68.
Bapat ‘595 disclosed a conjugate-based prodrug of the general structure: AFA-X-L, wherein: AFA is an antibacterial agent; L is a carrier; and X is a linker. The conjugated prodrug can be formulated in liposomes. In order to form a liposome the lipid molecules comprise elongated non-polar (hydrophobic) portions and polar (hydrophilic) portions. The hydrophobic and hydrophilic portions of the molecule are preferably positioned at two ends of an elongated molecular structure. When such lipids are dispersed in water they spontaneously form bilayer membranes. The prodrug compound often offers advantages of solubility, tissue compatibility or delayed release in an organism (page 56/107, [0048-0051]; page 57/107, [0069]; page 78/107, [0263]). Tetracyclines such as tetracycline, chlortetracycline, demeclocycline, minocycline (= 
    PNG
    media_image1.png
    136
    275
    media_image1.png
    Greyscale
), oxytetracycline, methacycline, doxycycline. A wide variety of entities, e.g., carriers, can be coupled to an antibacterial agent. The carrier is a fatty acid comprising 6-25 carbons. In some embodiments, the carrier is a fatty acid selected from the group consisting of Caprylic acid, Capric acid, Undecylic acid, Lauric acid, Myristic acid, Palmitic acid, Stearic acid, Oleic acid, Elaidic acid (page 60/107 to 61/107, [0095, 0100, and 0102]). Linkers typically comprise a direct bond or an atom such as oxygen or sulfur, a unit such as NR1, C(O), C(O)NH, SO, SO, SONH or a chain of atoms, where R1 is hydrogen, acyl, aliphatic or substituted aliphatic. Prodrugs include compounds wherein a hydroxy, amino or mercapto group is bonded to any group that, when the prodrug of the active compound is administered to a subject, cleaves to form a free hydroxy, free amino or free mercapto group, respectively. Examples of prodrugs include, acetate, formate and benzoate derivatives of an alcohol or acetamide, formamide and benzamide derivatives of an amine functional group in the active compound (page 64/107, [0123]; page 78/107, [0263]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the antibiotic as taught by Lamb ‘2015 with antibiotic conjugated with 
    PNG
    media_image2.png
    127
    365
    media_image2.png
    Greyscale
), are inhibitors of mitochondrial biogenesis, and (b) Bapat ‘595 teaches that the conjugated prodrug (antibiotic-linker-fatty acid) can be formulated in liposomes. When such lipids are dispersed in water they spontaneously form bilayer membranes. The prodrug compound often offers advantages of solubility, tissue compatibility or delayed release in an organism. Linkers typically comprise a unit such as NR1 or C(O)NH, where R1 is hydrogen, acyl, aliphatic or substituted aliphatic, and are cleavable, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the antibiotic as taught by Lamb ‘2015 with antibiotic conjugated with palmitic acid (C16:0), stearic acid (C18:0), myristic acid (C14:0), or oleic acid (C18:1, cis-9) in view of Bapat ‘595 for administering a liposome prodrug with cleavable linker, one would achieve Applicant’s claims 48, 63, 65, 67, and 68. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I].
The method or modified antibiotic of Lamb ‘2015 in view of Bapat ‘595 meets all structural limitation of claimed method or antibiotic modified with fatty acid moiety and would carry the same properties, including “antibiotic having intrinsic anti-mitochondrial properties”, required by claim 48.

(II) Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (Oncotarget 6(7):4569-4584, January 22, 2015, hereinafter referred to as Lamb ‘2015, also listed in IDS filed on 11/18/2019) in view of Bapat et al. (US Patent Application Publication No. 2014/0364595, published on  Barden et al. (J. Med. Chem. 37:3205-3211, 1994, hereinafter referred to as Barden ‘1994, cited in previous Office Action). 
The combination and rationale for combining Lamb ‘2015 and Bapat ‘595 are disclosed above and the teachings and rationale are incorporated by reference herein.  The combination fails to teach the structural limitation “the formula: 
    PNG
    media_image3.png
    190
    687
    media_image3.png
    Greyscale
”, required by claim 70.
Barden ‘1994 disclosed a series of 9-(acylamino)doxycycline derivatives. The preparation of 9-aminodoxycycline 6a was accomplished by well-established procedures. Catalytic reduction in the presence of 10% Pd/C and MeOH produced a mixture of regioisomers consisting of 90% of 6a by proton NMR analysis. The simple amides 8-11 and the carbamate 12 were prepared by direct acylation of 6a. Simple amides, 9-(formamido)-(8) and 9-(acetamido)doxycycline (9), were highly active against tet-sensitive strains. Scheme 2: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (page 3206, Scheme 2; left col., para. 1; right col., para. 5). 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic linkage of a tetracycline-based antibiotic to fatty acid (palmitic acid, stearic acid, myristic acid, or oleic acid) as taught by Lamb ‘2015 in view of Bapat ‘595 with specific linkage to carbon 9 of a tetracycline (= 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
)-based antibiotic further in view of Barden ‘1994. One would have been motivated to do so because (a) Lamb ‘2015 in view of Bapat ‘595 teaches that prodrug (antibiotic-linker-fatty acid) can be formulated in liposomes. The prodrug compound often offers advantages of solubility, tissue compatibility or delayed release in an organism. Linkers typically comprise a unit such as NR1 or C(O)NH, where R1 is hydrogen, acyl, aliphatic or substituted aliphatic, and are cleavable, and (b) Barden ‘1994 teaches a series of 9-(acylamino)doxycycline derivatives, were prepared by direct acylation of 6a, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic linkage of a tetracycline-based antibiotic to fatty acid (palmitic acid, stearic acid, myristic acid, or oleic acid) as taught by Lamb ‘2015 in view of Bapat ‘595 with specific linkage to carbon 9 of a tetracycline (= 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
)-based antibiotic further in view of Barden ‘1994, one would achieve Applicant’s claim 70. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

New (necessitated by amendment) Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 48, 63, 65, 67, and 68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 30, 32, 39, and 40 of copending Application No. 16/768,359 (Lisanti et al., claim set of 05/29/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘359 claims “A method for targeting a therapeutic compound to a cancer cell mitochondria, the method comprising: chemically modifying the therapeutic compound with a mitochondria-targeting compound, wherein the mitochondria-targeting compound comprises at least one of palmitic acid, stearic acid, myristic acid, oleic acid, a short-chain fatty acid, a medium-chain fatty acid, tri-phenyl-phosphonium (TPP), and a TPP-derivative (or wherein the cancer cell comprises at least one of a cancer stem cell, an energetic cancer stem cell, a circulating tumor cell, and a therapy-resistant cancer cell)” (claims 39 and 40); and “A method for improving the anti-cancer properties of a therapeutic compound (or at least one member of the tetracycline family; or minocycline, tetracycline, demethylchlortetracycline), the method comprising: chemically modifying the therapeutic compound having anti-cancer properties with a mitochondria-targeting compound, wherein the mitochondria-targeting compound comprises at least one of palmitic acid, stearic acid, myristic acid, oleic acid, a short-chain fatty acid, a medium-chain fatty acid, tri-phenyl-phosphonium (TPP), and a TPP-derivative” (claims 29, 30, and 32).
Thus, claims 48, 63, 65, 67, and 68 of this instant Application encompass or overlap with claims 29, 30, 32, 39, and 40 of Appl. ‘359. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623